EXHIBIT CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 (SECTION -OXLEY ACT OF 2002) In connection with the accompanying Quarterly Report on Form 10-Q of SonoSite, Inc. for the period ended March 31, 2009, I, Kevin M. Goodwin, Chief Executive Officer of SonoSite, Inc., hereby certify pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) such Quarterly Report on Form 10-Q of SonoSite, Inc. for the period ended March 31, 2009, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in such Quarterly Report on Form 10-Q of SonoSite, Inc. for the period ended March 31, 2009, fairly presents, in all material respects, the financial condition and results of operations of SonoSite, Inc. /s/ Kevin M. Goodwin Kevin M. Goodwin President and Chief Executive Officer (Principal Executive Officer) May 1,
